NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



WAYNE ALLEN and SUSAN ALLEN,        )
                                    )
           Petitioners,             )
                                    )
v.                                  )                   Case No. 2D15-3114
                                    )
STATE FARM FLORIDA INSURANCE        )
COMPANY,                            )
                                    )
           Respondent.              )
___________________________________ )

Opinion filed June 10, 2016.

Petition for Writ of Certiorari to the Circuit
Court for Pasco County; Kimberly Sharpe,
Judge.

George A. Vaka and Richard N. Asfar of
Vaka Law Group, P.L., Tampa, and
Kenneth C. Thomas and Barbara M.
Hernando of Marshall Thomas P.L.,
Tampa, for Petitioners.

Scot E. Samis of Traub Lieberman Straus
& Shrewsberry LLP, St. Petersburg, for
Respondent.

SILBERMAN, Judge.

              In this breach of contract action resulting from a sinkhole loss, Wayne and

Susan Allen filed a two-count complaint against State Farm Florida Insurance Company

and Federal Insurance Company. The Allens entered into a settlement with Federal,
and Federal was dismissed with prejudice from this lawsuit. The Allens seek certiorari

review of a discovery order that requires them to disclose their financial information

regarding the settlement agreement the Allens reached with Federal. Disclosure of the

settlement agreement containing financial information is premature when State Farm's

liability has not been established and is a departure from the essential requirements of

law that causes irreparable harm. Thus, we grant the petition and quash the discovery

order.

              The Allens' home was insured under a State Farm homeowners' policy

from April 4, 2010, to April 4, 2011, and under a Federal homeowners' policy from April

4, 2011, to April 4, 2012. In January 2011, the Allens noticed what they believed to be

normal settlement damage to their home. In September 2011, they noticed more

significant damage to their home and filed a sinkhole claim with Federal. Federal

denied the claim as preexisting and recommended that the Allens submit a claim with

their prior insurer, State Farm. The Allens filed a claim with State Farm, and it denied

the claim for an alleged failure to comply with the policy's obligation of immediate notice.

              As a result, the Allens filed their complaint alleging breach of contract

against Federal in count one and breach of contract against State Farm in count two.

The Allens subsequently entered into a confidential settlement agreement with Federal

as to count one, and the trial court dismissed the action as to Federal with prejudice.

              State Farm later filed a motion to compel disclosure of the settlement

agreement between the Allens and Federal, and the Allens filed a motion for protective

order. At a hearing on the motions, the Allens argued that a settlement agreement

cannot be used to determine liability. The Allens argued, among other things, that




                                            -2-
disclosure was premature when State Farm was not conceding liability, and that if a

verdict were entered and liability were established, "arguably it could be relevant at that

point."

              State Farm asserted that if "the parties do try to enter into settlement

negotiations, it would be helpful for State Farm to know how much has actually been

paid already, so it can evaluate how much, if any, it is willing to pay or what would be

required to pay." The trial court found the settlement agreement "relevant to this case"

and allowed the discovery.

              To be entitled to certiorari relief from a discovery order, the trial court's

ruling must be a departure from the essential requirements of law that causes material

injury for the remainder of the proceedings that cannot be remedied on postjudgment

appeal. Bd. of Trs. of Internal Improvement Trust Fund v. Am. Educ. Enters., LLC, 99

So. 3d 450, 457 (Fla. 2012); Allstate Ins. Co. v. Langston, 655 So. 2d 91, 94 (Fla.

1995); Ryan v. Landsource Holding Co., LLC, 127 So. 3d 764, 766 (Fla. 2d DCA 2013).

We address the second two elements, which are jurisdictional, and then address the

merits of whether the ruling was a departure from the essential requirements of law.

See Ryan, 127 So. 3d at 767.

1. Irreparable Harm

              Discovery of "cat out of the bag" material such as information that is

protected by privilege, work product, or trade secrets may cause irreparable injury if

disclosed. Langston, 655 So. 2d at 94. Article I, section 23, of the Florida Constitution

protects the right to privacy, and a person's financial information is among the material

protected by that right to privacy. Ryan, 127 So. 3d at 767; Rowe v. Rodriguez-




                                             -3-
Schmidt, 89 So. 3d 1101, 1103-04 (Fla. 2d DCA 2012). A person may suffer irreparable

harm if forced to disclose personal financial information when the information is not

relevant to the case. Friedman v. Heart Inst. of Port St. Lucie, Inc., 863 So. 2d 189, 194

(Fla. 2003). The "courts will compel production of personal financial documents and

information if shown to be relevant by the requesting party" to "the disputed issues of

the underlying action." Id. State Farm does not dispute that if discovery of private

financial information is allowed when the information is irrelevant to the case, then

certiorari jurisdiction is appropriate. The disclosure of the Allens' private financial

information at issue, the financial terms of their confidential settlement agreement with

Federal Insurance, meets the test of irreparable harm if the compelled disclosure was a

departure from the essential requirements of the law.

2. Departure from the Essential Requirements of Law

              A civil litigant may discover information that is relevant to the subject

matter of the pending action; that information "must be admissible or reasonably

calculated to lead to admissible evidence." Langston, 655 So. 2d at 94; see also Fla. R.

Civ. P. 1.280(b)(1). State Farm, as the party seeking the discovery, had the burden to

show that the amount of the settlement was admissible or reasonably calculated to lead

to admissible evidence. See Rowe, 89 So. 3d at 1103. State Farm argues that

disclosure is warranted to avoid a double recovery and for purposes of its setoff

defense. State Farm also argues that it needs to know the amount of the settlement to

aid it in assessing its settlement options.

              But knowing the amount of the settlement would not necessarily inform

State Farm of the precise amount of damages Federal paid or establish the amount of




                                              -4-
damages to which State Farm was exposed. A settlement amount is a contractual

estimate of liability that includes damages along with "the value of avoiding the risk and

expense of trial." D'Angelo v. Fitzmaurice, 863 So. 2d 311, 318 (Fla. 2003) (quoting

Wells v. Tallahassee Mem'l Reg'l Med. Ctr., Inc., 659 So. 2d 249, 252 (Fla. 1995)). In

addition, State Farm is denying liability, and a setoff, if any, would not come into play

until the jury found State Farm liable and determined the amount of damages. Any

setoff argument would be presented to the trial court after the verdict. See § 46.015(2),

Fla. Stat. (2014). The statute prohibits informing the jury of a release or that any person

has been dismissed because of such release. § 46.015(3); see also Holmes v. Area

Glass, Inc., 117 So. 3d 492, 494-95 (Fla. 1st DCA 2013) (recognizing in a negligence

action that disclosure to the jury of settlement or dismissal of a defendant is prohibited).

              Thus, where the liability of State Farm has not been established, it is

premature to disclose the settlement when it is not admissible in evidence and would

not lead to admissible evidence as to liability. See Schlesinger v. Schlesinger, 186 So.

3d 618 (Fla. 3d DCA 2016) (determining that discovery by the decedent's widow of the

bank records belonging to the decedent's former wife was premature when it had not

yet been determined whether the widow was entitled to an accounting from her

husband's estate or whether the widow could recover any payments made to the former

wife). If State Farm is found not liable, then there will be no need to disclose the

settlement at all.

              State Farm also argues that it needs the settlement information to allow it

to strategize its settlement options. But the purpose of discovery is to obtain admissible

evidence or information reasonably calculated to lead to admissible evidence. Aiding




                                            -5-
State Farm with its potential settlement strategy and ability to negotiate a favorable

settlement with the homeowners does not appear reasonably calculated to lead to

admissible evidence.1

              In Anderson v. Vander Meiden ex rel. Duggan, 56 So. 3d 830, 831 (Fla. 2d

DCA 2011), upon which State Farm relies, this court determined that the denial of a

discovery request for settlement documents regarding nonparties effectively eviscerated

the affirmative defense of setoff and warranted certiorari relief. There, however, a

partial summary judgment on liability had already been granted against the defendant.

Id. Here, no determination of liability has been made as to State Farm.

              And in Wal-Mart Stores, Inc. v. Strachan, 82 So. 3d 1052, 1054 (Fla. 4th

DCA 2011), the appellate court distinguished Anderson. In Wal-Mart Stores, the

defendant was seeking discovery of confidential settlement amounts the plaintiff

received from prior codefendants rather than discovery to determine whether the settled

claims arose from the same injuries incurred in an auto accident. Id. at 1053-54. The

court concluded that because the fact-finder could determine the defendant's

percentage of fault and because the defendant could not show that discovery of the

settlement amounts was necessary to determine entitlement to setoffs, the settlement

information was not admissible or likely to lead to the discovery of admissible evidence.

Id. at 1054. Thus, the circuit court's order denying the discovery did not eviscerate the

defense and did not depart from the essential requirements of law. Id.




              1
              Indeed, the Allens suggest that the information would enable State Farm
to "play hardball" instead of entertaining reasonable settlement attempts.


                                           -6-
              Because State Farm did not establish that the settlement amount with

Federal was relevant to defending its liability and the jury's determination of damages, it

was a departure from the essential requirements of law to order the disclosure at this

point in the litigation. Therefore, we grant the petition for writ of certiorari and quash the

discovery order that requires the Allens to disclose financial information regarding the

settlement agreement.

              Petition granted and order quashed.



LaROSE and LUCAS, JJ., Concur.




                                             -7-